Citation Nr: 9900671	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  93-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of spondylolisthesis, with spinal fusion of L3-S1, 
currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant had active service from April 1945 to December 
1946, from May 1947 to June 1950, and from February 1951 to 
June 1953.  This matter comes to the Board of Veterans 
Appeals (Board) from rating decisions by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in November 1996, 
when it was remanded to the RO for further development of the 
evidence.  


REMAND

In the November 1996 remand, the Board noted that there was 
some indication in the claims file that there were additional 
VA medical records pertaining to the appellant's treatment at 
the VA Medical Center (VAMC) in Gainesville, that were not 
yet of record.  Accordingly, the Board directed the RO to 
obtain these missing VA medical records, which may have 
direct relevance to the present appeal.  

The RO has reported that, in response to their inquiries, the 
VAMC in Gainesville has denied having any record of this 
individual except for the report of his latest VA medical 
examination in September 1995.  (See supplemental statement 
of the case, issued in February 1997.)  Unfortunately, it 
appears that the appellant's current medical condition may 
well preclude a current VA examination; it is therefore 
doubly important to ensure that the record is otherwise as 
complete as possible.  

The appellant, himself, submitted a copy of a relevant VA 
outpatient treatment record, dated January 23, 1997, despite 
the reported disclaimers by the Gainesville VAMC.  
Furthermore, computer-generated data received from the 
Gainesville VAMC in October 1998 seems to reflect ongoing 
inpatient and outpatient treatment accorded the appellant for 
multiple medical problems since at least October 30, 1996.  
Consequently, the Board remains unconvinced that all VA 
medical records relevant to the present appeal have been 
obtained and reviewed by the RO, despite a prior request to 
obtain same contained in the November 1996 remand.  

This failure to fully comply with the Board's instructions is 
unacceptable, as the U.S. Court of Veterans Appeals (Court) 
recently held in Stegall v. West, 11 Vet. App. 268 (1998) 
that:  

 a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this Court or the 
Board imposes upon the Secretary of [VA] a 
concomitant duty to ensure compliance with the 
terms of the remand.Finally, we hold also that 
where, as here, the remand orders of the Board or 
this Court are not complied with, the Board itself 
errs in failing to ensure compliance.The Court 
takes this opportunity to remind the Secretary that 
the holdings of this decision are precedent to be 
followed in all cases presently in remand status.  
(Emphasis added).  

It cannot be said that the incomplete development so far 
attempted by the RO satisfies the above-stated legal 
requirements.  Likewise, the Board cannot proceed with its 
review in this case based on what appears to be an incomplete 
record, especially since any missing VA medical records would 
undoubtedly be deemed to be constructively of record in any 
case.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this appeal is remanded once again for the 
following further action:  

1.  The RO should again attempt to obtain 
and incorporate into the claims file 
copies of all VA medical records, 
inpatient or outpatient, pertaining to 
treatment accorded the appellant at the 
Gainesville VAMC from 1994 to the 
present.  If such records cannot be 
located, a signed statement to that 
effect, setting forth all attempts to 
locate these records, should be obtained 
from the custodian of medical records at 
the Gainesville VAMC and incorporated 
into the claims file.  

2.  If the appellant's medical condition 
permits, the RO should also schedule him 
for a current VA orthopedic and 
neurological examination for compensation 
and pension purposes in order to document 
the current severity of the service-
connected low back disability.  

3.  The RO should next review all 
relevant evidence and readjudicate the 
claim seeking an increased rating for the 
service-connected low back disability.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
